                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 MICHAEL HOOTSTEIN,

         Plaintiff,

         v.                                         Civil Action No. 17-30146-MGM

 AMHERST-PELHAM REGIONAL
 SCHOOL COMMITTEE,

         Defendant.


  MEMORANDUM AND ORDER REGARDING DEFENDANT’S MOTION TO DISMISS
                          (Dkt. No. 12)

                                          February 11, 2019

MASTROIANNI, U.S.D.J.

       Plaintiff Michael Hootstein is a custodial grandparent of a student at Amherst Regional High

School (“ARHS”) and of a young child who will attend Amherst schools. Plaintiff is proceeding pro

se and brought claims against Defendant Amherst-Pelham Regional School Committee

(“Defendant”) related to lead-contaminated water at Defendant’s schools, including ARHS. The

complaint alleges two causes of action: first, a claim under 42 U.S.C. § 1983 that Defendant’s

response to lead-contaminated drinking water violated Plaintiff’s, his grandson’s, and others’

Fourteenth Amendment due process rights (Count I); and second, the same conduct violated Article

97 of the Amendments to the Massachusetts Constitution (Count II). Plaintiff seeks various forms

of injunctive and declaratory relief, but he does not seek monetary damages. Defendant moved to

dismiss both counts, arguing the § 1983 claim is preempted by the Safe Drinking Water Act

(“SDWA”), Defendant is not subject to the SDWA, and Art. 97 does not confer a private right of
action. The court heard argument on the motion on January 17, 2019.1 As explained below,

Defendant’s motion to dismiss will be granted in part and denied in part.

                                       I.        BACKGROUND

        As the custodian of his two grandsons (one a student at ARHS who has a learning disability,

the other a 5-year-old who will attend Amherst schools), Plaintiff is concerned about lead

contamination in the water at Amherst schools.2 (Compl. (Dkt. No. 1) at ¶¶ 1, 12.) “‘There is no safe

level of exposure to lead and even exposure to relatively low levels can cause severe irreversible

health effects.’” (Id. at ¶ 21 (quoting June 2016 report from Massachusetts Department of Public

Health).) Legislation pending in Massachusetts when Plaintiff filed his complaint, if passed, would

have required immediate shut-off of school drinking or cooking water containing more than 1 part

per billion (“ppb”) of lead. (Id. at ¶ 1).

        Water at Amherst schools is lead-contaminated, and, Plaintiff alleges, five Amherst schools

have 90th percentile lead levels between 35 ppb and 93 ppb, which is between 1.4 and 3.7 times

more contaminated than the water in Flint, Michigan.3 (Id. at ¶¶ 15-19.) A local newspaper reported



1 On January 7, 2019, Plaintiff filed a motion for an emergency preliminary injunction. (Dkt. No. 24.) At the
hearing on January 17, the court heard argument on whether there was an emergency and found the nature of
the motion did not require an immediate ruling. Consequently, Plaintiff’s motion for a preliminary injunction,
which seeks relief Plaintiff also requested in his complaint, remains pending.
2 According to the complaint, the National Institutes of Health have concluded that lead is “‘a systemic
toxicant affecting virtually every organ system’” and “‘children are at a greater risk than adults of suffering
from the neurotoxic effects of lead.’” (Compl. (Dkt. No. 1) at ¶ 20.) The National Center for Healthy
Housing has similarly concluded that “‘[o]nce a child’s health or cognition has been harmed by lead, the
effects are permanent and continue into adulthood . . . [E]ven very low levels of lead exposure can have a
detrimental impact on a child’s IQ, likelihood of having a learning disability, educational attainment, and
reading readiness at kindergarten entry.’” (Id. at ¶ 22.) As the Massachusetts Department of Public Health has
reported, “‘studies have documented correlations between childhood lead poisoning and future school
performance, unemployment, crime, violence and incarceration.’” (Id. at ¶ 21.)
3 A 90th percentile lead level means 90% of samples tested are lower than that level and 10% are higher.
(Compl. (Dkt. No. 1) at ¶ 14.) The 90th percentile lead level can trigger the EPA’s lead contamination
treatment requirements. See 40 C.F.R. § 141.80(c). The 90th percentile lead level at ARHS, where Plaintiff’s
grandson attends, is allegedly 40 ppb, which, according to Plaintiff, is 1.6 times more contaminated than
Flint’s water. (Compl. (Dkt. No. 1) at ¶ 18.)

                                                       2
“many” water samples that remained in pipes overnight “exceeded the EPA’s 15 parts per billion

action level for lead,” but “almost all” of the samples “had negative tests for lead when water ran for

30 seconds.” (Id. at ¶ 28.) The article quoted the Amherst Health Director as saying, “‘[T]he water

consumed at schools is likely to be just a minor portion of any lead intake.’” (Id.) Subsequent news

coverage claimed that, of schools tested in western Massachusetts, “the Amherst-Pelham Regional

School District had the highest number of taps with elevated levels of lead.” (Id. at ¶ 29.) The same

Health Director was quoted as saying, “‘It’s not that there’s lead in the water, the water that enters

the schools is safe. What happens is as it goes through these fixtures; [sic] it’s picking up some

lead.’” (Id.) Thus, the town itself acknowledged water became contaminated when passing through

fixtures in schools.

        On October 11, 2016, the Acting Superintendent informed parents that school drinking

water was safe “after using the flushing protocols.” (Id. at ¶ 23.) Plaintiff subsequently sent four

written complaints to Defendant that the flushing protocols were ineffective, lead contamination in

school drinking water had not been reduced to safe levels, and Amherst schools had been providing

children contaminated drinking water and food prepared using contaminated water. (Id. at ¶¶ 23-26.)

He contended that “increased rates of Amherst children with learning disabilities in our schools

suggest the possibility that lead ingested by our children at school caused or contributed to our

children’s learning disabilities.” (Id. at ¶ 25.)

        Plaintiff acknowledges Defendant took corrective action to remediate lead in school drinking

water but claims that after remediation, Defendant failed to test the water to ensure it was safe to

drink. (Id. at ¶ 27.) He also alleges Defendant falsely claimed water was safe to drink when it was

not, which exposed people to lead-contaminated water and possible lead poisoning. (Id. at ¶¶ 4, 30)

He requested Defendant provide Amherst schools with bottled water (id. at ¶ 25), which Defendant

has allegedly not done.


                                                    3
        Plaintiff alleges Defendant created a “foreseeable risk” that he, his grandson, and others

would be “lead-poisoned at an Amherst public school from drinking lead-contaminated water

deceptively certified as safe by defendant.” (Id. at ¶ 4.) Defendant’s alleged misconduct began in

September 2016 when it learned that Plaintiff and others “were likely drinking/ingesting lead-

contaminated school drinking water/food” and chose not to warn them. (Id. at ¶ 5.) Defendant

allegedly “provid[ed] toxic, lead-contaminated school drinking water unfit for human use and

consumption to schoolchildren and adults (like the plaintiff)” knowing “lead-poisoning is likely to

cause foreseeable irreparable physical, emotional and financial harm.” (Id. at ¶ 32; see also id. at ¶ 36

(Defendant “continues to expose all their [sic] students and their parents (the plaintiff in the current

matter) to toxic lead-contaminated school drinking water”).) In addition, Defendant “has continued

to deny irrefutable scientific evidence proving Amherst school drinking water dangerously exposes

students (like plaintiff’s grandson), parents (like the plaintiff), teachers and school staff to dire injury

and imminent impairment known to be caused by even low levels of lead toxicity that

bioaccumulates over time and is mostly stored in human bone.” (Id. at ¶ 6.)

        In Count I, Plaintiff claims Defendant deprived him of his rights to bodily integrity and to

care and protect his grandson; Plaintiff also claims that, under the state-created danger doctrine,

Defendant exposed him and others to possible lead poisoning. (Id. at ¶¶ 4, 7, 30, 33, 37, 39.) Plaintiff

further claims he has been denied his procedural due process right to seek redress for Defendant’s

conduct. (Id. at ¶ 35.) In Count II, Plaintiff claims Defendant violated his right “to clean water”

under Art. 97 of the Amendments to the Massachusetts Constitution. (Id. at ¶¶ 38-39.) He alleges he

has suffered and will suffer emotional, economic, and physical injuries, but the complaint does not

seek monetary damages. (Id. at ¶¶ 3-7, 32-33, 36-37, 39.) Rather, he seeks declaratory and injunctive

relief, including an order requiring Defendant to provide bottled water to schools, install lead-free

water supply lines in contaminated schools, conduct periodic lead testing, and perform an


                                                     4
independent assessment of the extent of students’ and others’ lead exposure. (Id. at Prayer for

Relief.) Plaintiff also requests the appointment of a monitor to ensure Defendant complies with lead

standards in proposed legislation pending in Massachusetts in 2017. (Id.)

  II.          CLAIMS BROUGHT ON BEHALF OF A MINOR OR OTHER PERSON

          Plaintiff listed himself as the only plaintiff in the caption on the complaint. But throughout

the complaint, his various motion papers, and at oral argument, he stated he is bringing this action

to protect the rights of himself, his grandson, all other students and parents, teachers, staff, and the

general public. (Compl. (Dkt. No. 1) at ¶¶ 3-6, 32-34, 36, 39; MTD Opp. (Dkt. No. 14) at 1-3, 13-15;

Motion for PI (Dkt. No. 24) at 1; PI Brief (Dkt. No. 25) at 1-2, 7-14.) Defendant did not raise the

issue of standing in its motion to dismiss, but, in its opposition to Plaintiff’s motion for a

preliminary injunction, Defendant argued Plaintiff lacks standing to assert claims on his grandson’s

behalf.

          “By law, there are ‘only’ two ways an individual may appear in federal court, either ‘pro se or

through legal counsel.’” Clauson v. Town of W. Springfield, No. Civ. A. 99-30134-MAP, 2000 WL

251740, at *2 (D. Mass. Feb. 3, 2000) (quoting Herrera-Venegas v. Sanchez-Rivera, 681 F.2d 41, 42 (1st

Cir. 1982)); see also 28 U.S.C. § 1654 (“the parties may plead and conduct their own cases personally

or by counsel”). Accordingly, a pro se party cannot represent people other than him or herself. See

Crippa v. Johnston, No. 91-1676, 1992 WL 245716, at *1 (1st Cir. Oct. 1, 1992) (per curiam) (“We

have interpreted [28 U.S.C. § 1654] as barring a non-lawyer from representing anyone else but

himself or herself.”). The First Circuit has explained the rule’s purpose:

                  [A] party may be bound, or its rights waived, by its legal representative.
                  When that representative is a licensed attorney there are grounds for
                  belief that the representative’s character, knowledge and training are
                  equal to the responsibility. In addition, remedies and sanctions are
                  available against the lawyer that are not available against [a lay
                  representative], including misconduct sanctions and malpractice suits.



                                                      5
Herrera-Venegas, 681 F.2d at 42 (assessing rule prohibiting lay representation in context of non-lawyer

prisoner seeking to represent follow inmates).

        The rule even bars a non-lawyer parent from representing his or her child. See Crippa, 1992

WL 245716, at *1 (“[A]lthough appellant and her children were represented by counsel below,

appellant is appearing pro se on appeal. As a result, she may not represent her children in this

appeal.”) (citing 28 U.S.C. § 1654); Ethan H. v. State of N.H., No. 92-1098, 1992 WL 167299, at *1

(1st Cir. July 21, 1992) (pro se parents may not represent their children before district court or on

appeal); accord Cheung v. Youth Orchestra Found. of Buffalo, Inc., 906 F.2d 59, 61 (2d Cir. 1990) (“a non-

attorney parent must be represented by counsel in bringing an action on behalf of his or her child”);

Osei-Afriyie v. Med. Coll. of Penn., 937 F.2d 876, 882-83 (3d Cir. 1991) (parent “was not entitled, as a

non-lawyer, to represent his children in place of an attorney in federal court”); Meeker v. Kercher, 782

F.2d 153, 154 (10th Cir. 1986) (“We hold that under Fed. R. Civ. P. 17(c) and 28 U.S.C.A. § 1654, a

minor child cannot bring suit through a parent acting as next friend if the parent is not represented

by an attorney.”). The Second Circuit explained the rationale for applying the rule to parents:

                The choice to appear pro se is not a true choice for minors who under
                state law, see Fed. R. Civ. P. 17(b), cannot determine their own legal
                actions. There is thus no individual choice to proceed pro se for courts
                to respect, and the sole policy at stake concerns the exclusion of non-
                licensed persons to appear as attorneys on behalf of others.

                It goes without saying that it is not in the interests of minors or
                incompetents that they be represented by non-attorneys. Where they
                have claims that require adjudication, they are entitled to trained legal
                assistance so their rights may be fully protected.

Cheung, 906 F.2d at 61.

        The court appreciates these concerns about a lay person adequately representing a minor’s

legal interests. But the potential unfairness of the rule is evident to the court because it prevents

minors—who cannot bring their own pro se actions—from vindicating their rights in federal court

unless they are represented by counsel. As a result, children are denied access to our legal system if

                                                     6
their guardians are not attorneys, cannot afford counsel, or cannot find an attorney willing to take a

case on contingency. See Sonja Kerr, Winkelman: Pro Se Parents of Children with Disabilities in the Courts

(or Not?), 26 Alaska L. Rev. 271, 285 (2009) (“As a policy matter, without the right to represent their

children in regard to substantive rights, parents may not have the ability or resources to protect

those rights. As a result, the children’s underlying claims may be permanently lost.”).

        The court recognizes Plaintiff’s good intentions in wanting to protect his grandson and is

sensitive to Plaintiff’s interest in upholding his grandson’s rights. Nevertheless, the court is bound by

the rule prohibiting a lay guardian from representing a minor. As a result, Plaintiff—as a pro se

litigant—can assert claims only on his own behalf. He cannot bring claims on behalf of his grandson

or anyone else. This means the court cannot consider any claim that Plaintiff’s grandson or anyone

else suffered or will suffer harm because of Defendant’s conduct. If Plaintiff would like to bring an

action on behalf of his grandson or a class action on behalf of a class of people similarly situated to

Plaintiff or his grandson, he must first arrange for counsel to represent him.

        Thus, the court will consider only Plaintiff’s claims brought on his own behalf.

                                  III.        LOCAL RULE 7.1

        Defendant’s motion does not contain a certification pursuant to Local Rule 7.1(a)(2) that,

before filing the motion, counsel conferred with Plaintiff and “attempted in good faith to resolve or

narrow the issue[s].” On the morning of the hearing on the motion to dismiss, Plaintiff filed a

summary of his legal arguments, in which he contended the motion to dismiss should be denied

because Defendant did not confer with him before filing it. (Dkt. No. 33 at 1.)

        “Local Rule 7.1 plays an important role in the practices and procedures of this District.” Sun

Capital Partners III, LP v. New England Teamsters & Trucking Indus. Pension Fund, --- F.R.D. ---, 2018

WL 6169366, at *2 (D. Mass. Nov. 26, 2018). It is “not an empty exercise”; instead, it “fosters

discussion between parties about matters before they come before the court, and it preserves scarce


                                                    7
judicial resources.” Martinez v. Hubbard, 172 F. Supp. 3d 378, 385 (D. Mass. 2016). Monetary

sanctions are available for failing to comply with the rule. See id. Dismissal is also available but is not

always appropriate. See Sun Capital, 2018 WL 6169366, at *2 (citing Gerakaris v. Champagne, 913 F.

Supp. 646, 651 (D. Mass. 1996) (“[W]hile a litigant’s failure to observe the Local Rules invites

sanctions, omitting to confer prior to filing a motion certain to be opposed does not warrant so

severe a sanction as summary denial.”)).

        Here, it is unlikely a pre-motion conference would have changed the parties’ positions or

narrowed the issues. The parties fundamentally disagree about whether Plaintiff’s § 1983 is

preempted by federal statute. Under these circumstances, it would be inappropriate to impose the

sanction of summary denial for failing to comply with Local Rule 7.1 (a)(2).

        Local Rule 7.1 serves an important function, and the court is concerned “that Local Rule 7.1

certification has been subject to considerable backsliding since its adoption.” Sun Capital, 2018 WL

6169366, at *2. Both parties must comply with the rule going forward.

                       IV.         MOTION TO DISMISS STANDARD

        A complaint must contain “a short and plain statement of the claim,” Fed. R. Civ. P. 8(a)(2),

that “possess[es] enough heft to show that the pleader is entitled to relief,” Bell Atl. Corp. v. Twombly,

550 U.S. 544, 557 (2007) (internal quotation marks omitted). To survive a Rule 12(b)(6) challenge,

the allegations “must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that

is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at

678 (citation omitted). “Determining whether a complaint states a plausible claim for relief will . . .

be a context-specific task that requires the reviewing court to draw on its judicial experience and

common sense.” Id. at 679 (citation omitted). In considering a motion to dismiss for failure to state a


                                                     8
claim, the court accepts all well-pleaded facts as true and draws all reasonable inferences in the

plaintiff’s favor. See McCloskey v. Mueller, 446 F.3d 262, 266 (1st Cir. 2006). “[A] pro se plaintiff is

entitled to liberal construction of his allegations, no matter how inartfully pled.” Youngworth v. Gentile,

No. 05-30108-MAP, 2007 WL 1827207, at *2 (D. Mass. June 22, 2007) (citing Haines v. Kerner, 404

U.S. 519, 520-21 (1972)). And the court holds pro se pleadings to “less stringent standards than

formal pleadings drafted by lawyers.” Haines, 404 U.S. at 520.

                                         V.         ANALYSIS

A.      Section 1983 Claim

        1.       Preemption by the Safe Drinking Water Act

        In Count I, Plaintiff brought a claim under 42 U.S.C. § 1983 that Defendant’s response to

lead-contaminated drinking water violated his Fourteenth Amendment due process rights.

Defendant contends that, based on the First Circuit’s holding in Mattoon v. City of Pittsfield, 908 F.2d 1

(1st Cir. 1992), the SDWA preempts the § 1983 claim. Plaintiff points out there is a circuit split on

the issue and asks this court to follow Boler v. Earley, 865 F.3d 391 (6th Cir. 2017), cert. denied, 138 S.

Ct. 1281 (2018), 138 S. Ct. 1285 (2018), 138 S. Ct. 1294 (2018), rather than First Circuit precedent.

In Boler, which involves two consolidated cases about water contamination in Flint, Michigan, the

Sixth Circuit rejected the First Circuit’s analysis in Mattoon and held that the SDWA does not

preempt § 1983 claims. Beyond the First and Sixth Circuits, no other court of appeals appears to

have weighed in on the issue. While this court is bound by applicable First Circuit precedent, the

Sixth Circuit’s analysis of Mattoon convincingly distinguished it from the Flint cases, which are

similar in some respects to the present case. Therefore, this court finds it appropriate to analyze

Mattoon, Boler, and post-Mattoon Supreme Court precedent bearing on the issue of preemption.




                                                      9
               i.           Preemption of § 1983 Claims Generally

        Section 1983 establishes a mechanism for plaintiffs to seek redress for constitutional

violations. It provides:

                    Every person who, under color of any statute, ordinance, regulation,
                    custom, or usage, of any State or Territory or the District of Columbia,
                    subjects, or causes to be subjected, any citizen of the United States or
                    other person within the jurisdiction thereof to the deprivation of any
                    rights, privileges, or immunities secured by the Constitution and laws,
                    shall be liable to the party injured in an action at law, suit in equity, or
                    other proper proceeding for redress . . .

42 U.S.C. § 1983. Through a line of cases beginning with Middlesex Cnty. Sewerage Auth. v. Nat’l Sea

Clammers Ass’n, 453 U.S. 1 (1981) [hereinafter Sea Clammers] and ending most recently with Fitzgerald

v. Barnstable Sch. Comm., 555 U.S. 246 (2009), the Supreme Court has held that § 1983 may be

preempted by statutes providing comprehensive remedial enforcement schemes. See Boler, 865 F.3d

at 401-03 (summarizing cases); see also Sea Clammers, 453 U.S. at 20 (“When the remedial devices

provided in a particular Act are sufficiently comprehensive, they may suffice to demonstrate

congressional intent to preclude the remedy of suits under § 1983.”). If Congress intended for a

statutory remedial scheme to “‘be the exclusive avenue through which a plaintiff may assert [its]

claims,’” then “the § 1983 claims are precluded.” Fitzgerald, 555 U.S. at 252 (quoting Smith v. Robinson,

468 U.S. 992, 1009 (1984)).

        The key, then, is congressional intent. In assessing congressional intent, the Supreme Court

distinguishes § 1983 claims based constitutional violations from those based on statutory violations:

                    In those cases in which the § 1983 claim is based on a statutory right,
                    evidence of such congressional intent may be found directly in the
                    statute creating the right, or inferred from the statute’s creation of a
                    comprehensive enforcement scheme that is incompatible with
                    individual enforcement under § 1983. In cases in which the § 1983
                    claim alleges a constitutional violation, lack of congressional intent may
                    be inferred from a comparison of the rights and protections of the
                    statute and those existing under the Constitution. Where the contours
                    of such rights and protections diverge in significant ways, it is not likely


                                                        10
                    that Congress intended to displace § 1983 suits enforcing
                    constitutional rights.

Fitzgerald, 555 U.S. at 252-53 (internal quotation marks and citations omitted). Courts “should ‘not

lightly conclude that Congress intended to preclude reliance on § 1983 as a remedy for a’”

constitutional claim. Id. at 256 (quoting Smith, 468 U.S. at 1012).

              ii.         Sixth Circuit’s Preemption Analysis in Boler v. Earley

        The plaintiffs in Boler brought § 1983 claims against state actors; the plaintiffs also brought

other claims but did not bring any claim alleging the defendants violated the SDWA. See Boler, 865

F.3d at 399-400. The District Court determined the SDWA preempted the § 1983 claims and

dismissed them. See id. at 396. The Sixth Circuit reversed. See id.

        When the Sixth Circuit analyzed the SDWA, it had the benefit of the Supreme Court’s

reasoning in Fitzgerald distinguishing between § 1983 claims premised on constitutional violations

from those premised on statutory violations. The Sixth Circuit began its analysis by examining the

SDWA’s text and legislative history for an indication of whether Congress intended for the SDWA

to foreclose § 1983 claims. See id. at 403-05. The court did not find clues in the text or legislative

history about Congress’s intent (or lack thereof) to displace § 1983 claims, id. at 404-05, so it next

evaluated the structure of the statute and the comprehensiveness of its remedial scheme compared

to the relevant constitutional rights and protections, id. at 405-06. The SDWA authorizes the EPA to

compel compliance with clean water standards, 42 U.S.C. § 300g-3(b), and impose civil penalties for

non-compliance, id. at § 300g-3(g)(3). Further, the SDWA allows for judicial review of EPA actions.

Id. at § 300j-7. Beyond giving the EPA authority to enforce the statute, the SDWA gives

enforcement rights to private persons. First, “any person may intervene as a matter of right” in

government enforcement actions. Id. at § 300j-8(b)(1)(B). Second, there is a citizen-suit provision

creating a private right of action against alleged SDWA violators. Id. at § 300j-8(a). There are certain

procedural requirements for filing a citizen-suit, including giving notice to the potential defendant,

                                                    11
the EPA, and the state where the violation occurred. Id. at § 300j-8(b)(1)(A). The statute does not

provide for an award of monetary damages. See Waid v. Busch, 740 F. App’x 94, 95 (6th Cir. 2018)

(per curiam). But it permits recovery of litigation costs, including reasonable attorney and expert

witness fees. See 42 U.S.C. § 300j-8(d).

        The SDWA also contains a savings clause regarding the availability of other relief: “Nothing

in this section shall restrict any right which any person (or class of persons) may have under any

statute or common law to seek enforcement of any requirement prescribed by or under this

subchapter or to seek any other relief.” 42 U.S.C. § 300j-8(e). This language is similar to savings

clauses in the statutes at issue (Federal Water Pollution Control Act, 33 U.S.C. § 1251, et seq. and

Marine Protection, Research, and Sanctuaries Act, 33 U.S.C. § 1401, et seq.) in Middlesex County

Sewerage Authority v. National Sea Clammers Association. In Sea Clammers, the Supreme Court assessed

the statutes’ savings clauses but only with respect to whether the plaintiffs could bring claims to

enforce those statutes outside of the statutes’ citizen-suit provisions. See 453 U.S. at 15-16. As the

Sixth Circuit explained, the Supreme Court’s determination about the scope of the savings clauses in

Sea Clammers “was premised on violations of the statute[s] [themselves],” Boler, 865 F.3d at 405, and

did not address whether the savings clauses permitted § 1983 claims based on constitutional

violations. Based on the SDWA’s language, including the savings clause, the Boler court found its

remedial schemes “are not so comprehensive as to demonstrate congressional intent to preclude

remedies under § 1983 for constitutional violations.” Id. at 406; see also id. at 405 (“The language of

the SDWA’s savings clause lends support to a conclusion that Congress contemplated leaving open

§ 1983 as an avenue for relief for claims arising under the Constitution.”).

        Finally, the Sixth Circuit compared “‘the contours of the rights and protections’ provided by

the SDWA and those existing under the Constitution [to determine whether they] ‘diverge in

significant ways.’” Id. at 406 (quoting Fitzgerald, 555 U.S. at 252). Significant divergence “lends


                                                   12
further support to the conclusion that Congress did not intend [the statute] to preclude § 1983

constitutional suits.” Fitzgerald, 555 U.S. at 256. As to the § 1983 claim, the Sixth Circuit reviewed

what a plaintiff must prove to establish a substantive due process violation, focusing on the state’s

culpability for the contaminated water, which varies depending on circumstances like whether there

was time “for reflection and unhurried judgments” (in which case the standard is deliberate

indifference) or if there was no opportunity for “reasoned deliberation” (in which case the standard

might be higher). Boler, 865 F.3d at 408 (internal quotation marks omitted). The level of culpability is

important because

                    [a] violation of the SDWA that does not meet a deliberate indifference
                    standard, such as a state actor’s negligent action resulting in
                    contaminant levels above the established maximum, plainly would not
                    meet the requirements of a due process violation. Likewise, a state
                    actor’s deliberately indifferent action concerning contaminants in
                    public water systems, which created a special danger to a plaintiff that
                    the state knew or should have known about, could violate the Due
                    Process Clause without also violating the SDWA, if the hypothetical
                    contaminants did not exceed the statutory maximums or were not
                    regulated by it.

Id. at 408. As a result, “[t]he contours of the rights and protections of the SDWA and those arising

under the Constitution, and a plaintiff’s ability to show violations of each, are ‘not . . . wholly

congruent.’ This further supports the conclusion that Congress did not intend to foreclose § 1983

suits by enacting the SDWA.” Id. at 408-09 (quoting Fitzgerald, 555 U.S. at 258).

             iii.          First Circuit’s Preemption Analysis in Mattoon v. City of Pittsfield

        The plaintiffs in Mattoon brought claims under the citizen-suit provisions of the SDWA

related to drinking water contaminated with the giardia lamblia pathogen due to a malfunctioning

chlorination system. See Mattoon, 980 F.2d at 2-3. The plaintiffs also brought a § 1983 damages claim

based on two allegations: first, that the plaintiffs’ rights under SDWA had been violated, and second,

that their “‘constitutional right’ to safe drinking water” had been violated. Id. at 5. At the summary

judgment stage, the district court concluded the SDWA preempted the § 1983 claims. Id. at 3-4.

                                                      13
        The First Circuit followed Sea Clammers in assessing whether “Congress intended to preserve

a right of action under section 1983 to redress SDWA violations.” Id. at 5 (emphasis added). The

court reviewed the SDWA’s enforcement scheme, including the provisions allowing the EPA or

individuals states to bring lawsuits against alleged SDWA violators and the citizen-suit provisions. Id.

at 5-6. The court briefly addressed the SDWA’s savings clause4 in a footnote: “Nor does the SDWA

savings clause, see 42 U.S.C. § 300j-8, avail appellants here. The Court has held that the almost

identically worded FWPCA savings clause, see 33 U.S.C. § 1365(a), bars relief under 42 U.S.C. §

1983.” Id. at 6 n.6 (citing Sea Clammers, 453 U.S. at 14-16). In sum, the First Circuit held that because

“the SDWA enforcement scheme is closely analogous to other enforcement schemes found

sufficiently comprehensive to evince a clear congressional intent to preempt relief under section

1983, . . . [the] section 1983 claims are preempted by the SDWA.” Id. at 6.

        Mattoon was decided before Fitzgerald—in which the Supreme Court set up a framework for

analyzing preemption of § 1983 claims based on constitutional versus statutory violations—and the

First Circuit’s analysis of the plaintiffs’ § 1983 claim premised on a purported constitutional violation

is limited. The court began by hinting that a constitutional right to safe drinking water does not

exist5 but continued its analysis assuming it did. Id. at 6. After making that assumption, the court

began and ended its analysis with the following: “Comprehensive federal statutory schemes, such as

the SDWA, preclude rights of action under section 1983 for alleged deprivations of constitutional


4 The version of the SDWA in effect at the time of Mattoon contained the same savings clause the current
version does. See 42 U.S.C. § 300j-8(e) (effective from Nov. 16, 1977 until Aug. 5, 1996) (“Nothing in this
section shall restrict any right which any person (or class of persons) may have under any statute or common
law to seek enforcement of any requirement prescribed by or under this subchapter or to seek any other
relief.”).
5 The Sixth Circuit similarly noted there likely is no constitutional right to safe drinking water. See Boler, 865
F.3d at 408 n.4 (“The Defendants also argue that the Plaintiffs’ claims rest on a constitutional right to safe
drinking water, which no courts have found to be a fundamental right. But the Plaintiffs explicitly deny that
they seek to enforce such a right, or that their claims must rest on such a right.”). Here too Plaintiff has not
asserted a constitutional right to clean drinking water but instead alleged his due process rights have been
violated. (Compl. (Dkt. No. 1) at ¶¶ 3-4, 7, 30, 32-33, 35, 37.)

                                                        14
rights in the field occupied by the federal statutory scheme.” Id. (citing cases in which courts found

Education of the Handicapped Act, Civil Rights Act as amended by Equal Employment

Opportunity Act, and Age Discrimination in Employment Act all provided exclusive remedies even

where plaintiffs asserted constitutional violations).

        The Sixth Circuit reviewed Mattoon and distinguished it for two reasons. First, the Mattoon

§ 1983 claim was based on violations of the SDWA and infringement of a purported constitutional

right to safe drinking water. Boler, 865 F.3d at 405. The Boler plaintiffs, like Plaintiff here, did not

premise their § 1983 claim on any statutory violation or a right to safe drinking water and instead

based it on various constitutional provisions, including the Due Process Clause. See id. at 405-06.

Second, and “[m]ore importantly, the First Circuit’s conclusion predated Fitzgerald, where the

Supreme Court explained that when reviewing cases in which the § 1983 claim alleges a

constitutional violation, the appropriate framework is to seek to infer congressional intent from the

text and legislative history of the statute, review the nature and extent of the remedial scheme, and

compare the rights and protections of the statute with those found in the Constitution.” Id. at 406.

              iv.         Application to the Present Case

        This court is persuaded by the Sixth Circuit’s reasoning in Boler and concludes this case is

sufficiently distinguishable from Mattoon such that a different outcome is warranted here. Plaintiff’s

§ 1983 claim is based entirely on an alleged violation of his due process rights. He does not claim

Defendant violated the SDWA, a point he reiterated in his motion to dismiss opposition.6 (Plaintiff’s


6 At oral argument, Plaintiff contended this case has nothing to do with the SDWA because the statute
applies to public water systems. See 42 U.S.C. § 300g. Plaintiff argued the public water system is responsible
for water in mains but is not responsible for water once it enters the pipes that carry water from the mains
into buildings. Building owners and homeowners become responsible at that point and remain responsible
for contamination that occurs due to lead in a building’s fixtures. Plaintiff alleges the contamination comes
from the schools’ fixtures, which, according to Plaintiff, makes Defendant responsible and not the public
water system. As a result, Plaintiff argued, the SDWA does not apply to his claims. Because Plaintiff gave
substance to this line of analysis for the first time at oral argument, it has not been fully developed, and the
court does not reach any conclusion as to its merits. See also infra n.7.

                                                        15
Opp. Br. (Dkt. No. 14) at 6, 13-14.) Mattoon, in contrast, involved a § 1983 claim based on violations

of the SDWA and an unrecognized constitutional right to clean water. As explained in Boler, the

rights and protections afforded by the Fourteenth Amendment and the SDWA do not perfectly

overlap, meaning conduct that might violate the Constitution does not necessarily violate the SDWA

and vice versa. See 865 F.3d at 408; cf. Charvat v. E. Ohio Reg’l Wastewater Auth., 246 F.3d 607, 615 (6th

Cir. 2001) (“The crucial point, however, is that Charvat’s § 1983 suit raises the issue of whether the

defendants violated his constitutional right to free speech, not simply whether Charvat suffered

from an adverse employment action [when he was fired for reporting defendants’ alleged violations

of the Clean Water and Safe Drinking Water Acts].”). Plaintiff’s § 1983 claim to enforce his due

process rights is different in kind from a claim to safe drinking water or a claim under the SDWA.

See Rietcheck ex rel. Rietcheck v. City of Arlington, No. 04-CV-1239-BR, 2006 WL 37843, at *3 (D. Ore.

Jan. 4, 2006) (“Plaintiffs here, on the other hand, bring their First Claim under § 1983 to enforce

their constitutional rights to be free from state-created danger, which is an entirely different kind of

claim and is only tangentially related to safe drinking water. The Court, therefore, concludes

Plaintiffs’ First Claim brought under § 1983 is not preempted by the SDWA because Plaintiffs do

not seek to vindicate any right addressed by the SDWA.”).

        As previously noted, Mattoon was decided without the benefit of Fitzgerald. As described

above, the Sixth Circuit in Boler assessed congressional intent using the Fitzgerald framework by

analyzing the SDWA’s text and legislative history, reviewing its remedial scheme, and comparing the

SDWA’s rights and protections to those found in the Constitution. See Boler, 865 F.3d at 403-09. The

Boler court’s comprehensive analysis, particularly its comparison of the rights and protections

afforded by the SDWA and the Fourteenth Amendment, is compelling. It leads this court to the

same conclusion that the SDWA does not preempt Plaintiff’s § 1983 claim, which is based on




                                                   16
alleged violations of constitutional rights that provide protections greater than or different from the

SDWA’s protections.

        As for Mattoon’s discussion of the SDWA’s savings clause, the First Circuit relied on Sea

Clammers. The context of the Sea Clammers analysis is important. As explained above, the Sea

Clammers Court reviewed the savings clauses only in the context of whether the plaintiffs could bring

claims—outside of the statutes’ citizen-suit provisions—to redress violations of those statutes. See

Sea Clammers, 453 U.S. at 15-16; see also Boler, 865 F.3d at 405 (Supreme Court’s determination about

savings clauses in Sea Clammers “was premised on violations of the statute[s] [themselves],” not on

constitutional violations). The context in Mattoon is similar to that in Sea Clammers: the Mattoon

plaintiff’s § 1983 claim was based on (1) an alleged violation of the SDWA, and (2) an alleged

violation of an unrecognized “‘constitutional right’ to safe drinking water.” In comparison, the

context here is similar to that in Boler: Plaintiff’s § 1983 claim is based solely on alleged violations of

his due process rights. As a result, this case is distinguishable from Mattoon.

        Thus, the court concludes that the SDWA does not preempt Plaintiff’s § 1983 claim.7

        2.      Plaintiff Sufficiently Alleged a Claim for a Due Process Violation.

        Section 1983 provides the mechanism through which plaintiffs can seek redress for

violations of federal constitutional rights. Here, Plaintiff’s § 1983 claim alleges Defendant violated

his Fourteenth Amendment due process rights under the state-created danger doctrine and by




7 Defendant asserts the SDWA preempts § 1983, and Defendant is not subject to the SDWA because
Defendant is not a public water supply. On the second point, Plaintiff and Defendant appear to agree.
Because the court finds the SDWA does not preempt § 1983 and Plaintiff has not alleged Defendant violated
the SDWA, the court need not reach the issue of whether Defendant is subject to that statute. See also supra
n.6.

                                                     17
violating his rights to bodily integrity and to care for and protect his grandson. Plaintiff also raised a

procedural due process claim.8

        Defendant misconstrues Plaintiff’s federal constitutional claim by inferring he raised a

Fourteenth Amendment claim separate from his § 1983 claim. Defendant contends Plaintiff seeks

redress for a Fourteenth Amendment right to clean water, which does not exist. And, even if it did

exist, Defendant argues the SDWA precludes that claim. In its reply brief, Defendant argues for the

first time that the complaint fails to allege sufficient facts to support a substantive due process claim,

but only with respect to the “state-created danger doctrine” and only in a perfunctory manner.

        The court will briefly address the proper legal framework for Plaintiff’s state-created danger

and bodily integrity substantive due process theories and consider whether he has standing to assert

a due process claim. See Pollard v. Law Office of Mandy L. Spaulding, 766 F.3d 98, 101 (1st Cir. 2014)




8 In their motion papers, the parties did not address Plaintiff’s claim regarding his right to care for and protect
his grandson or his procedural due process claim. At the hearing, Defendant briefly noted that, what it
referred to as a “family integrity claim,” should not survive a Rule 12(b)(6) analysis.
Both theories are under-developed, and neither is sufficiently pled. The allegations as to both are limited to
the following:
       As his grandson’s custodian, Plaintiff has been “deprived of his rights in the care and protection (in
        the best interest) of his child.” (Compl. (Dkt. No. 1) at ¶ 7.)
       “[P]laintiff is deprived of his due process liberty rights in the care and protection (in the best interest)
        of his child.” (Id. at ¶ 37.)
       “[P]laintiff has been summarily deprived of any due process to seek redress for defendant’s
        deliberately indifferent, arbitrary and irrational deprivation of safe, clean potable drinking water in
        violation of plaintiff’s procedural due process rights.” (Id. ¶ 35.)
The court appreciates Plaintiff’s pro se status and that well-pleaded facts and reasonable inferences must be
read in his favor, but bare assertions like these are not enough to survive dismissal. As a result, Plaintiff’s
claims about alleged violations of his purported right to care for and protect his grandson and of his
procedural due process rights are dismissed without prejudice. Plaintiff may file a motion for leave to amend
the complaint to add factual allegations supporting these claims. If Plaintiff files a motion for leave to amend
the complaint, he must submit the proposed amended complaint with that motion. Defendant will have an
opportunity to oppose the motion for leave to amend. The court will assess Plaintiff’s proposed amendments,
including whether they are futile, meaning the court will consider whether the proposed amendments contain
legally and factually sufficient allegations to state a plausible claim for relief. See Iqbal, 556 U.S. at 678-79.

                                                        18
(“[W]hether a plaintiff has Article III standing implicates a federal court’s subject-matter jurisdiction

and, thus, must be resolved no matter how tardily the question is raised.”).

               i.         Substantive Due Process Analysis

        The Fourteenth Amendment’s Due Process Clause provides: “No State shall . . . deprive any

person of life, liberty, or property, without due process of law.” U.S. Const. amend. XIV, § 1. The

right to substantive due process is narrow. See Ramos-Piñero v. Puerto Rico, 453 F.3d 48, 52 (1st Cir.

2006). Courts are “reluctant to expand the concept of substantive due process because guideposts

for responsible decisionmaking in this unchartered area are scarce and open-ended.” Collins v. City of

Harker Heights, Tex., 503 U.S. 115, 125 (1992). “[T]he Due Process Clause does not guarantee

minimum levels of safety or security” and “is not a substitute for traditional tort remedies.” Ramos-

Piñero, 453 F.3d at 52.

                          a.     State-Created Danger

        Generally, “a State’s failure to protect an individual against private violence simply does not

constitute a violation of the Due Process Clause.” DeShaney v. Winnebago Cnty. Dept’ of Soc. Servs., 489

U.S. 189, 197 (1989). The “state-created danger theory,” an exception to this general rule, is

recognized by at least eight circuits. Irish v. Me., 849 F.3d 521, 526 (1st Cir. 2017). That theory is

based on language in DeShaney suggesting, but not expressly recognizing, “the possibility that when

the state creates the danger to an individual, an affirmative duty to protect might arise.” Rivera v. R.I.,

402 F.3d 27, 34-35 (1st Cir. 2005) (citing DeShaney, 489 U.S. at 201). The First Circuit “has discussed

the possible existence of the state-created danger theory, [but has] never found it applicable to any

specific set of facts.” Irish, 849 F.3d at 526 (reversing dismissal of due process claim and remanding

for development of facts related to state-created danger).

        To make out a colorable claim under the state-created danger doctrine, the state must “play a

role in the creation or enhancement of . . . danger,” and “the state actions must shock the


                                                    19
conscience of the court.” Rivera, 402 F.3d at 35. The First Circuit has cautioned that, “in a state

creation of risk situation, where the ultimate harm is caused by a third party, courts must be careful

to distinguish between conventional torts and constitutional violations, as well as between state

inaction and action.” Id. at 36 (internal quotation marks and citation omitted).

        Regardless of whether the First Circuit even explicitly recognizes this “state-created danger

theory,” the theory clearly does not apply under these facts. Here, as alleged in the complaint,

Defendant directly caused the harm by falsely claiming, after high levels of lead were discovered in

school drinking water, that the water was nevertheless safe to drink. However, the state-created

danger theory, as mentioned, is an exception to the general rule that “a State’s failure to protect an

individual against” harm caused by “private actors” does not constitute a due process violation.

DeShaney, 489 U.S. at 195, 197. Accordingly, the state-created danger theory applies only when the

underlying premise—harm caused in some way by private actors—is present. The Supreme Court’s

decision in DeShaney itself recognizes this distinction between harms caused by “the State itself” and

those caused by third parties. See id. at 195-96 (explaining that the Due Process Clause “forbids the

State itself to deprive individuals of life, liberty, or property without ‘due process of law,’ but its

language cannot fairly be extended to impose an affirmative obligation on the State to ensure that

those interests do not come to harm through other means. . . . Its purpose was to protect the people

from the State, not to ensure that the State protected them from each other.”); Guertin v. State, 912

F.3d 907, 917 (6th Cir. 2019) (“Although the Clause provides no guarantee ‘of certain minimal levels

of safety and security,’ it expressly prohibits deprivations by ‘the State itself.’” (quoting DeShaney, 489

U.S. at 195)); Guertin, 912 F.3d at 925 n.6 (“DeShaney itself makes clear in the same token that injuries

caused by the state are of a different ilk” than injuries arising from a state’s failure to protect from

third-party harm) (emphasis in original); see also Rivera, 402 F.3d at 34 (to establish a substantive due

process claim, “the plaintiff must show that the deprivation of this protected right was caused by


                                                     20
government conduct. That is easily met when a government actor causes the injury . . . . It is much

more difficult when the person who inflicts the injury is a private person.”) (internal citation

omitted).

        Therefore, to the extent Plaintiff seeks to invoke the state-created danger exception,9 his

allegations present a mismatch with this theory.10 Rather, Plaintiff’s allegations are more properly

analyzed as a direct substantive due process claim for violation of his right to bodily integrity. The

court discusses that claim next.

                          b.       Bodily Integrity

        Bodily integrity claims are based on the common law “right of every individual to the

possession and control of his own person, free from all restraint or interference of others, unless by

clear and unquestionable authority of law.” Union Pac. Ry. Co. v. Botsford, 141 U.S. 250, 251 (1891); see

also Ingraham v. Wright, 430 U.S. 651, 673 (1977) (“Among the historic liberties so protected [by the

Due Process Clause] was a right to be free from and to obtain judicial relief . . . for unjustified

intrusions on personal security.”). Indeed, “[n]o right is held more sacred.” Union Pac. Ry. Co., 141

U.S. at 251.

        As the Sixth Circuit recently explained, in the context of the “Flint Water Crisis,” “the

central tenet of the Supreme Court’s vast bodily integrity jurisprudence is balancing an individual’s

common law right to informed consent with tenable state interests, regardless of the manner in


9 In addition to the state-created danger doctrine, several circuits also recognize another exception to the
general rule that the state does not have an affirmative duty to protect that applies if there is a “special
relationship” between the state and the victim. As the Second Circuit has explained, “‘special relationship’
liability arises from the relationship between the state and a particular victim, whereas ‘state created danger’
liability arises from the relationship between the state and the private assailant.” Pena v. DePrisco, 432 F.3d 98,
109 (2d Cir. 2005). Plaintiff here has not raised a claim under the “special relationship” doctrine.
10As to the state-created danger doctrine, in its reply brief, Defendant argued only that the “gravamen” of the
complaint is not a constitutional violation but a policy argument that federal and state regulatory schemes are
not sufficiently protective. (Reply Brief (Dkt. No. 17) at 7.) While the complaint does allege due process
violations, the court agrees with Defendant that it cannot be required to comply with pending legislation
regarding lead contamination levels.

                                                        21
which the government intrudes upon an individual’s body.” Guertin, 912 F.3d at 919. For example,

“[i]nvoluntarily subjecting nonconsenting individuals to foreign substances with no known

therapeutic value—often under false pretenses and with deceptive practices hiding the nature of the

interference—is a classic example of invading the core of the bodily integrity protection.” Id. at 920-

21; see also Heinrich ex rel. Heinrich v. Sweet, 62 F. Supp. 2d 282, 313 (D. Mass. 1999) (explaining that

“the failure to disclose the alleged true nature of the experiments . . . vitiates any ‘consent’ that may

have been given, thereby rendering the experiments similar to the forced, involuntary invasions of

bodily integrity that the Supreme Court has deemed unconstitutional”). The Sixth Circuit held that

these earlier government experiment cases were analogous to the Flint Water Crisis. Guertin, 912

F.3d at 920-21. “In both instances,” the Sixth Circuit explained, “individuals engaged in voluntary

actions that they believed would sustain life, and instead received substances detrimental to their

health,” and “[i]n both instances, government officials engaged in conduct designed to deceive the

scope of the bodily invasion.” Id. at 921.

        In addition to demonstrating a deprivation of a constitutionally protected interest—in this

case, a liberty interest in bodily integrity—a plaintiff asserting a substantive due process claim also

must ultimately show that the defendant’s “‘acts were so egregious as to shock the conscience.’”

Harron v. Town of Franklin, 660 F.3d 531, 536 (1st Cir. 2011) (quoting Pagán v. Calderón, 448 F.3d 16,

32 (1st Cir. 2006)); see also Rivera, 402 F.3d at 36 (“The state actions must be ‘so egregious, so

outrageous, that it may fairly be said to shock the contemporary conscience.’”) (quoting Cnty. of

Sacramento v. Lewis, 523 U.S. 833, 847 n.8 (1998)). Whether conduct is conscience-shocking is fact-

specific. Rivera, 402 F.3d at 36. “In situations where actors have an opportunity to reflect and make

reasoned and rational decisions, deliberately indifferent behavior may” be sufficiently shocking. Id.

Moreover, “whether behavior is conscience-shocking may be informed in some cases by the nature

of the right violated.” Martinez v. Cui, 608 F.3d 54, 66 (1st Cir. 2010). In the bodily integrity context,


                                                    22
the Supreme Court has balanced the deprivation of the plaintiff’s liberty interest “against the

government’s undeniable competing interests.” Id.; see also Heinrich, 62 F. Supp. 2d at 313.

        Here, for present purposes, Plaintiff plausibly stated a substantive due process bodily

integrity claim. He alleged Defendant not only provides lead-contaminated water to students and

parents—knowing the extreme danger this entails—but that it falsely certifies this water is safe to

drink. These allegations, which the court must accept as true at this stage of the litigation, are similar

to those described by the Sixth Circuit in Guertin regarding the Flint Water Crisis. See Guertin, 912

F.3d at 925-26 (“[V]arious defendants’ assurances of the water’s potability hid the risks, turning

residents’ voluntary consumption of a substance vital to subsistence into an involuntary and

unknowing act of self-contamination,” which “is no different than the forced, involuntary invasions

of bodily integrity that the Supreme Court has deemed unconstitutional.”) (internal quotation marks

omitted). In addition, similar to Guertin, Defendant allegedly had extensive time to deliberate,

plausibly suggesting conscience-shocking deliberate indifference. See id.

        Moreover, with regard to standing, Plaintiff alleges he has been directly harmed through his

exposure to the lead-contaminated water. (See Compl. (Dkt. No. 1) ¶¶ 3-7, 32-33, 36.) Reading these

allegations in the most favorable light, the court infers that because Plaintiff is the custodian of a

student attending ARHS, he had reason to be in the school and drank contaminated water while

there. Granted, Plaintiff has not included a direct allegation that he drank lead-contaminated water

or when he did so. Nevertheless, given Plaintiff’s pro se status and that Defendant has not actually

argued for dismissal on this basis, the court will not dismiss the claim on the ground that the

complaint’s allegations regarding personal harm are lacking. Rather, this issue and other potential

theories of harm may be confronted during discovery and developed by the parties as appropriate.




                                                    23
B.         Article 97 of the Amendments to the Massachusetts Constitution

           In Count II, Plaintiff alleged Defendant violated Art. 97 of the Amendments to the

Massachusetts Constitution, which provides that “[t]he people shall have the right to clean air and

water, . . . and the protection of the people in their right to the conservation, development and

utilization of agricultural, mineral, forest, water, air and other natural resources is hereby declared to

be a public purpose.”11 Defendant argues Art. 97 does not confer a private right of action. Plaintiff

did not respond to Defendant’s argument about his Art. 97 claim.

           Defendants cite two cases for the proposition there is no private right of action to enforce

the right to clean water: Enos v. Sec’y of Envl. Affairs, 432 Mass. 132 (2000) and Chase v. Trust for Pub.

Land, No. 329075 (KCL), 2008 WL 642635 (Mass. Land Ct. Mar. 11, 2008). Neither clearly answers

the question. Enos involved plans to construct a sewage treatment plant. See 432 Mass. at 133.

Property owners sought declaratory judgment invalidating a certification that an environmental

impact report about the plant complied with the Massachusetts Environmental Protection Act. See

id. The Massachusetts Supreme Judicial Court (“SJC”) held that the property owners did not have

standing under the Act. See id. at 138. The only reference to the right to clean air and water is in a

footnote: “We also reject the plaintiffs’ claim that their constitutional right to clean air and clean

water, as provided in art. 49 of the Amendments to the Massachusetts Constitution, entitles them to



11   The rest of Art. 97 provides:
                   The general court shall have the power to enact legislation necessary or
                   expedient to protect such rights.
                   In the furtherance of the foregoing powers, the general court shall have the
                   power to provide for the taking, upon payment of just compensation
                   therefor, or for the acquisition by purchase or otherwise, of lands and
                   easements or such other interests therein as may be deemed necessary to
                   accomplish these purposes.
                   Lands and easements taken or acquired for such purposes shall not be used
                   for other purposes or otherwise disposed of except by laws enacted by a two
                   thirds vote, taken by yeas and nays, of each branch of the general court.

                                                       24
standing to challenge the Secretary’s decision.”12 Id. at 142 n.7. The court did not give further

explanation.

        Chase does not involve the clean air and water provisions of Art. 97 and focuses instead on

its provisions allowing takings and easements for conversation purposes. There, property owners

alleged certain real estate transactions—all of which had been approved by the state’s Department of

Conservation and Recreation (“DCR”)—violated Art. 97’s conservation restrictions. See 2008 WL

642635, at *1, *5. Relying on Enos, the Land Court dismissed the claims, finding “[t]here is no

private right of action under Article 97,” id. at *1, and a private citizen may not invoke Art. 97 “to

obtain judicial review of the DCR approval,” id. at *5.

        While there is at least one case in which private citizens enforced Art. 97’s takings and

easements provisions, that case does not support finding a private right of action to enforce the

right to clean water. In Smith v. City of Westfield, 478 Mass. 49 (2017), residents sued to halt

construction of a school on land that was a public playground. The residents sought a writ of

mandamus for a court order requiring the city to comply with Art. 97 by receiving legislative

approval to convert the playground. The SJC held that land dedicated by municipalities as public

parks is protected by Art. 97, meaning it “cannot be sold or devoted to another public use without

plain and explicit legislative authority.” Id. at 62. Because the playground had been so dedicated and

the legislature had not authorized its conversion into a school, the SJC remanded the case for the

trial court to issue a permanent injunction halting the school’s construction. Id. at 64. Smith

demonstrates that, at least in some contexts, private citizens may enforce Art. 97’s conservation

protections. But Smith does not relate to Art. 97’s general reference to the right to clean water and


12 The current Art. 97 replaced Art. 49 of the Amendments to the Massachusetts Constitution and contains

the same provisions. See Mahajan v. Dep’t of Envtl. Protection, 464 Mass. 604, 605 n.3 (2013) (“Article 97 of the
Amendments to the Massachusetts Constitution, approved and ratified on November 7, 1972, superseded art.
49 of the Amendments, but preserved the right of the people to enjoy the natural resources of the
Commonwealth.”).

                                                       25
does not stand for the proposition that there is a private right of action to enforce that right.

Instead, Smith is about the exclusive power of the legislature to repurpose lands designated as being

protected by Art. 97.

         Because Plaintiff did not respond to Defendant’s Art. 97 arguments, he has not provided any

cases supporting the proposition that he can sue to enforce the right to clean water. The court’s own

research has not located any such case, and, furthermore, “[t]he SJC has never held that there is a

right of action to enforce the [Massachusetts] Declaration of Rights.” Pimentel v. City of Methuen, 323

F. Supp. 3d 255, 273 (D. Mass. 2018).13 Federal courts should avoid “extend[ing] Massachusetts law

beyond what is supported by existing authority.” RFF Family P’Ship, LP v. Ross, 814 F.3d 520, 535

(1st Cir. 2016); see also Braga v. Genlyte Grp., 420 F.3d 35, 42 (1st Cir. 2005) (“A federal court sitting in

diversity must take care not to extend state law beyond its well-marked boundaries in an area . . . that

is quintessentially the province of state courts.”) (internal quotation marks and citation omitted);

Pimentel, 323 F. Supp. 3d at 274 (“[I]t is emphatically not the role of the federal courts to develop

and expand upon state law. If this Court were to conclude that such a right existed [under the

Massachusetts Declaration of Rights], no Massachusetts court would have an opportunity to

consider that decision—including, among other things, an opportunity to consider the wisdom of

the policy embedded in such a decision and the potential consequences for litigants and the courts.

It is up to the courts of Massachusetts, not this Court, to make that choice.”).

         Accordingly, the court will not read a private right of action into Art. 97. Count II is

therefore dismissed with prejudice.


13 Pimentel identified two cases from the 1980s in which the SJC noted in dicta that a private right of action
“may” be generally available to redress violations of state constitutional rights. Pimentel, 323 F. Supp. 3d at 273
(citing Phillips v. Youth Dev. Program, Inc., 390 Mass. 652, 657-58 (1983) (“a person whose constitutional rights
have been interfered with may be entitled to judicial relief even in the absence of a statute providing a
procedural vehicle for obtaining relief”); Layne v. Superintendent, Mass. Corr. Inst., Cedar Junction, 406 Mass. 156,
159-60 (1989) (“a State may not violate a person’s constitutional rights and then fairly assert that no redress
can be had because the State has not provided a statutory means of enforcing those rights”)).

                                                         26
                                     VI.        CONCLUSION

       For the foregoing reasons, Defendant’s motion to dismiss (Dkt. No. 12) is GRANTED IN

PART and DENIED IN PART as follows:

              As to Count I:

               o          Plaintiff may pursue his § 1983 claim based on a bodily integrity theory.

                          Plaintiff may litigate that claim based only on his alleged exposure to lead-

                          contaminated water in Amherst schools.

               o          Plaintiff’s claims based on a purported right to care for and protect his

                          grandson and a procedural due process violation are both dismissed without

                          prejudice. As described in footnote 8, he may move for leave to amend his

                          complaint to allege facts supporting either or both of those theories.

               o          Plaintiff may not pursue his § 1983 claim based on a state-created danger

                          theory, and that theory is dismissed with prejudice.

              Count II is dismissed with prejudice.

       A separate order will issue scheduling an evidentiary hearing on Plaintiff’s motion for a

preliminary injunction.

       It is So Ordered.


                                                  /s/ Mark G. Mastroianni
                                                  MARK G. MASTROIANNI
                                                  UNITED STATES DISTRICT JUDGE




                                                    27
